ORDER

PER CURIAM.
Mekonen Tebege appeals his conviction of assault in the second degree and armed criminal action, for which he was sentenced to consecutive terms of one and three years imprisonment. He also appeals the denial of his Rule 29.15 motion for post-conviction relief.
Having considered his contentions on appeal, this court finds that they are without merit. The decision is without precedential value, but a memorandum of the reasons for the decision has been furnished to the parties.
The judgments are affirmed. Rule 30.25(b) and Rule 84.16(b).